DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”. The examiner notes that the instant specification includes a sequence on page 13 of the instant specification; see the relevant text reproduced below.

    PNG
    media_image1.png
    127
    632
    media_image1.png
    Greyscale

Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 22 August 2022 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.

Status of Claims
The examiner notes that in the claim set on 22 August 2022, claims 18 and 19 are listed as withdrawn; however, the text of the claim has not been set forth. This could potentially lead to some confusion over whether these claims are withdrawn from consideration or cancelled. For the purposes of examination under prior art, the examiner will proceed as if claims 18-19 are withdrawn from consideration and have the same scope as presented in the claim set on 15 September 2020, and are not cancelled.
As such, the status of the claims is understood to be as follows.
Claims 1-19 are pending.
Claims 18-19 have been withdrawn from consideration due to a restriction requirement.
Claims 1-17 are subject to substantive examination.


Claim Objections
Claims 10 and 15 are objected to because of the following informalities:
Claims 10 and 15 recite Markush groups. At various points in the claims, the modifier “a” or “an” appears to be missing. For example, claim 10 recites “…a chemotherapy agent, pharmaceutical, medical imaging agent…” This recitation appears to be grammatically incorrect because the claim is missing the word “a” or “an” prior to “pharmaceutical” and “medical imaging agent.” Other recitations in claims 10 and 15 are also missing the required “a” or “an.” Also, claim 10 appears to be missing a comman between “protein” and “peptide” on the last line of the claim.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities: 
Claim 11 recites “ethoposide phosphate”. This appears to be a mis-spelling of “etoposide phosphate.”  Appropriate correction is required.

Specification
The instant specification is objected to for disclosing “ethoposide phosphate”, e.g. as of page 11, paragraph 065. This appears to be a mis-spelling of “etoposide phosphate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d), also see MPEP 2173.05(c).
In this case, it is unclear whether claim 2 is drawn to the full scope of naturally occurring lipids, or only to naturally occurring lipids that are phospholipids and cholesterol. In addition, it is unclear as to whether claim 3 is within the scope of claim 2 because DOTAP and DOTMA are neither phospholipids nor are cholesterol; as such, it is unclear as to whether these lipids are within the scope of claim 2. Also, it is unclear whether cholesterol, which is recited by claim 2, is also recited by claim 3 which depends upon claim 2, as none of the combinations required by claim 3 appear to include cholesterol.
For the purposes of examination under prior art, claim 2 is understood to recite either naturally occurring lipids, phospholipids, or cholesterol. Claim 3 is understood to recite either the DOPC/DOTAP combination or the DOPE/DOTMA combination, which may further comprise cholesterol but is not required to further comprise cholesterol.

Claim Interpretation
Claim 1 recites the phrase “wherein the active agent is releasable from the liposome by exposure to high energy electromagnetic radiation.”
As an initial matter, the examiner understands the phrase “high energy electromagnetic radiation” to refer to x-rays or gamma rays. See the instant specification on page 4, paragraph 025. Visible light is not understood to be of sufficient energy to be considered high energy.
With that being said, the examiner notes that a prior art composition that would have been capable of release by exposure to high energy radiation is understood to meet the claim limitation even if the prior art reference does not actually specify this or conduct tests regarding release under high energy radiation. Apparatus claims cover what a device is, not what a device does, and this rationale is understood to be applicable to chemical composition claims such as the instant claims. As such, the instantly claimed composition covers what the composition is (e.g. a liposome including the recited ingredients) and not what the composition does (release active agent under high energy electromagnetic radiation). See MPEP 2114(II). Also see MPEP 2112, especially 2112(I & II) and 2112.01(I & II).
With regard to claims 16-17, these claims further limit the high energy electromagnetic radiation. The examiner interprets these further limitations as requiring that the composition taught by the prior art be capable of releasing the active agent under treatment with the recited electromagnetic radiation. As such, a prior art composition that would have been capable of release by exposure to the recited radiation of claims 16-17 is understood to meet the claim limitation even if the prior art reference does not actually specify this.
Also with regard to claim 17, the examiner understands the term “gamma ray” to refer to radiation emitted from a decaying radioisotope, whereas “x-ray” refers to radiation created artificially, such as via a linear accelerator. The examiner also notes here that the minimum energy of 6 MeV excludes x-rays normally used in x-ray imaging, as these are normally at an energy of less than 0.15 MeV (150 keV). In contrast, the energies exceeding 6 MeV are generally those used in radiation oncology.
With regard to claim 10, the claim recites “selected from the group consisting of X, Y, … or Z.” This appears to be non-standard language used for Markush groups, as the language “selected from the group consisting of X, Y, and Z” is employed more frequently. Nevertheless, no rejection on the grounds of 35 U.S.C. 112(b) has been written in view of this claim language because nothing in MPEP 2173.05(h) indicates that the claim language “selected from the group consisting of X, Y, … or Z” is indefinite. For the purposes of examination under prior art, the examiner interprets the claim limitation “selected from the group consisting of X, Y, … or Z” in claim 10 in the same manner that the claim would have been interpreted had it recited “selected from the group consisting of X, Y, and Z.”


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puri et al. (Pharmaceutics, Vol. 6, 2014, pages 1-25).
Puri et al. (hereafter referred to as Puri) is drawn to phototriggerable liposomes, as of Puri, page 1, title and abstract. Said liposome has the following structure, as of Puri, page 3, Figure 1A, reproduced below.

    PNG
    media_image2.png
    517
    651
    media_image2.png
    Greyscale

The above-reproduced is a liposome. 
As to the lipid component for forming the liposome of claim 1, the matrix lipid in the above-reproduced structure reads on the required lipid component. 
As to the required destabilizing agent of claim 1, the wavelength-specific photosensitizer reads on the required destabilizing agent. 
Puri teaches the following photo-sensitive agents on page 7, relevant table reproduced below with annotation by the examiner.

    PNG
    media_image3.png
    820
    1542
    media_image3.png
    Greyscale

All of the above photosensitizing agents are understood to reads on the required destabilizing agents.
As to the required active agent of claim 1, the drugs & therapeutics in figure 1A of Pura reads on the required active agent.
As to claim 1, the claim requires that the active agent is releasable from the liposome by exposure to high energy electromagnetic radiation. Puri is silent to this, as Puri is concerned with release of an active agent in the visible and infrared wavelengths, as of Puri, page 2, bottom paragraph. The visible and infrared wavelengths are not understood to be of sufficient energy to be “high energy electromagnetic radiation.” Nevertheless, the skilled artisan would have expected that the liposomes of Puri would have released their active agents upon exposure to high energy electromagnetic radiation. This is at least because, if low energy electromagnetic radiation is sufficient to rupture the liposomes of Puri to release their contents, as taught by Puri in view of Puri’s teaching of a “phototriggerable” liposome, the skilled artisan would have expected that high energy electromagnetic radiation would have also been sufficient to rupture the liposomes as more energy would have been expected to have resulted in greater liposome rupture. The discovery of a previously unappreciated property of a prior art composition (the prior art composition of Puri is the prior art composition), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). Also see MPEP 2112(V), 2112.01(I & II), and 2144(II).
As to claims 16-17, the claims require that the active agent is releasable from the liposome by exposure to photons with energies of at least 6 MeV in claim 16, and specifies x-rays or gamma rays in claim 17. The examiner notes that the 6 MeV energy in claim 16 is well above the energies normally used in x-ray imaging, and is generally on par with the energies used in radiation therapy for cancer. Puri is silent to this, as Puri is concerned with release of an active agent in the visible and infrared wavelengths, as of Puri, page 2, bottom paragraph, which have energies orders of magnitude below the recited energy. Nevertheless, the skilled artisan would have expected that the liposomes of Puri would have released their active agents upon exposure to high energy electromagnetic radiation. This is at least because, if low energy electromagnetic radiation is sufficient to rupture the liposomes of Puri to release their contents, as taught by Puri in view of Puri’s teaching of a “phototriggerable” liposome, the skilled artisan would have expected that high energy electromagnetic radiation would have also been sufficient to rupture the liposomes as more energy would have been expected to have resulted in greater liposome rupture. The discovery of a previously unappreciated property of a prior art composition (the prior art composition of Puri is the prior art composition), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). Also see MPEP 2112(V), 2112.01(I & II), and 2144(II).

Claim(s) 1-2, 4, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puri et al. (US 2016/0136289 A1).
Puri et al. (hereafter referred to as Blumenthal after the second inventor) is drawn to photoactivatable, lipid based nanoparticles, as of Blumenthal, title and abstract. Said particles may have the following structure, as of the figure in the abstract of Blumenthal, which is reproduced below.

    PNG
    media_image4.png
    534
    718
    media_image4.png
    Greyscale

As to claim 1, the claim requires a lipid component. Blumenthal, page 11, Example 1, paragraphs 0142-0145 and Example 2, paragraphs 0146-0148, teaches a liposome with the following components, as of Blumenthal, page 12, left column, Table 2, reproduced below.

    PNG
    media_image5.png
    208
    476
    media_image5.png
    Greyscale

As to the required lipid component of claim 1, Blumenthal teaches DPPC in the above-reproduced table. This reads on the required lipid component.
As to the required destabilizing agent of claim 1, the HPPH in the above-reproduced table is understood to be a destabilizing agent. HPPH is understood to be a photosensitizer, as of paragraph 0117 of Blumenthal. A photosensitizer operates by release of reactive oxygen species, as of paragraph 0079 of Blumenthal.
As to the required active agent, the calcein in the above-reproduced table is understood to be a model active agent. 
As to claim 1, the claim requires that the active agent is releasable from the liposome by exposure to high energy electromagnetic radiation. Blumenthal is silent to this, as Blumenthal is concerned with release of an active agent in the visible and infrared wavelengths, as of at least paragraph 0010. The visible and infrared wavelengths are not understood to be of sufficient energy to be “high energy electromagnetic radiation.” Nevertheless, the skilled artisan would have expected that the liposomes of Blumenthal would have released their active agents upon exposure to high energy electromagnetic radiation. This is at least because, if low energy electromagnetic radiation is sufficient to rupture the liposomes of Blumenthal to release their contents, as taught by Blumenthal in view of Blumenthal’s teaching of a “photoactivatable” liposome (e.g. as of the title of Blumenthal), the skilled artisan would have expected that high energy electromagnetic radiation would have also been sufficient to rupture the liposomes as more energy would have been expected to have resulted in greater liposome rupture. The discovery of a previously unappreciated property of a prior art composition (the prior art composition of Blumenthal is the prior art composition), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). Also see MPEP 2112(V), 2112.01(I & II), and 2144(II).
As to claim 2, the DPPC of Blumenthal is understood to read on the required phospholipid.
As to claim 4, the HPPH of Blumenthal is understood to read on the required photosensitizer.
As to claims 16-17, the claims require that the active agent is releasable from the liposome by exposure to photons with energies of at least 6 MeV in claim 16, and specifies x-rays or gamma rays in claim 17. The examiner notes that the 6 MeV energy in claim 16 is well above the energies normally used in x-ray imaging, and is generally on par with the energies used in radiation therapy for cancer. Blumenthal is silent to this, as Puri is concerned with release of an active agent in near infrared wavelength, as of paragraphs 0010-0011. The near infrared wavelengths have energies orders of magnitude below the recited energy. Nevertheless, the skilled artisan would have expected that the liposomes of Blumenthal would have released their active agents upon exposure to high energy electromagnetic radiation. This is at least because, if low energy electromagnetic radiation is sufficient to rupture the liposomes of Blumenthal to release their contents, as taught by Blumenthal in view of Blumenthal teaching of a “photoactivatable” liposome (e.g. as of the title of Blumenthal), the skilled artisan would have expected that high energy electromagnetic radiation would have also been sufficient to rupture the liposomes as more energy would have been expected to have resulted in greater liposome rupture. The discovery of a previously unappreciated property of a prior art composition (the prior art composition of Blumenthal is the prior art composition), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). Also see MPEP 2112(V), 2112.01(I & II), and 2144(II).

Claim(s) 1-2, 4-7, 10-12, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kautzka et al. (International Journal of Nanomedicine, Vol. 12, 2017, pages 969-977).
Kautzka et al. (hereafter referred to as Kautzka) is drawn to a liposome comprising gold and photosensitizers, as of Kautzka, page 969, title and abstract. Kautzka teaches the following liposome on page 971, right column, relevant text reproduced below.

    PNG
    media_image6.png
    486
    644
    media_image6.png
    Greyscale

Kautzka teaches that the liposome is made from hydrogenated soy phosphatidylcholine (HSPC), as of page 971, left column, “Materials” section.
As to the required lipid component of claim 1, the HSPC of Kautzka, page 971, left column, “Materials” section is understood to read on this requirement.
As to the required destabilizing agent of claim 1, the gold nanoparticle and Rose Bengal of Kautzka, page 971 is understood to read on this requirement. Gold is in the form of a nanoparticle, as of Kautzka, page 969, abstract.
As to the required active agent, Kautzka teaches doxorubicin, as of page 971, right column, relevant paragraph reproduced above.
As to claim 1, the claim requires that the active agent is releasable from the liposome by exposure to high energy electromagnetic radiation. Kautzka is silent to this, as Kautzka is concerned with release of an active agent at 532 nm, as of Kautzka, page 969, abstract, wherein 532 nm is visible light. This wavelength is not understood to be of sufficient energy to be “high energy electromagnetic radiation.” Nevertheless, the skilled artisan would have expected that the liposomes of Kautzka would have released their active agents upon exposure to high energy electromagnetic radiation. This is at least because, if low energy electromagnetic radiation is sufficient to rupture the liposomes of Kautzka to release their contents, as taught by Kautzka in view of Kautzka’s teaching of a “light-triggered” liposome, the skilled artisan would have expected that high energy electromagnetic radiation would have also been sufficient to rupture the liposomes as more energy would have been expected to have resulted in greater liposome rupture. The discovery of a previously unappreciated property of a prior art composition (the prior art composition of Kautzka is the prior art composition), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). Also see MPEP 2112(V), 2112.01(I & II), and 2144(II).
As to claim 2, Kautzka’s teaching of HSPC on page 971 is understood to read on this requirement.
As to claims 4-6, the gold nanoparticle described by Kautzka, page 969, abstract, is understood to read on this requirement.
As to claim 7, Kautzka teaches Rose Bengal, as of Kautzka, page 969, abstract.
As to claims 10-12, Kautzka teaches doxorobucin, as of Kautzka, page 969, abstract.
As to claims 16-17, the claims require that the active agent is releasable from the liposome by exposure to photons with energies of at least 6 MeV in claim 16, and specifies x-rays or gamma rays in claim 17. The examiner notes that the 6 MeV energy in claim 16 is well above the energies normally used in x-ray imaging, and is generally on par with the energies used in radiation therapy for cancer. Kautzka is silent to this, as Kautzka is concerned with release of an active agent at 532 nm, as of Kautzka, page 969, abstract, wherein 532 nm is visible light. This wavelength is not understood to be of sufficient energy to be “high energy electromagnetic radiation.” Nevertheless, the skilled artisan would have expected that the liposomes of Kautzka would have released their active agents upon exposure to high energy electromagnetic radiation. This is at least because, if low energy electromagnetic radiation is sufficient to rupture the liposomes of Kautzka to release their contents, as taught by Kautzka in view of Kautzka’s teaching of a “light-triggered” liposome, the skilled artisan would have expected that high energy electromagnetic radiation would have also been sufficient to rupture the liposomes as more energy would have been expected to have resulted in greater liposome rupture. The discovery of a previously unappreciated property of a prior art composition (the prior art composition of Kautzka is the prior art composition), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). Also see MPEP 2112(V), 2112.01(I & II), and 2144(II).
Note Regarding Reference Date and Inventorship: The instant application ultimately claims benefit to Australian application AU201704916, filed 6 December 2017. Kautzka was published on 2 February 2017. As such, Kautzka is prior art under AIA  35 U.S.C. 102(a)(1) and was published less than a year prior to the effective filing date of the instant application.
The examiner notes that there are common inventors between Kautzka and the claimed invention. Nevertheless, the examiner notes the following, as of MPEP 2153.01(a), relevant paragraph reproduced below.

Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).

In this case, the instant application names fewer joint inventors that the Kautzka publication; as such, it is not readily apparent that the Kautzka publication is by the inventor or a joint inventor. Therefore, in the absence of further evidence, the exception under AIA  35 U.S.C. 102(b)(1)(A) would not appear to be applicable.
Applicant may wish to consult MPEP 2155.01 in regard to the possibility of using an affidavit or declaration in order to overcome this rejection.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (Pharmaceutics, Vol. 6, 2014, pages 1-25).
Puri et al. (hereafter referred to as Puri) is drawn to phototriggerable liposomes, as of Puri, page 1, title and abstract. Said liposome has the following structure, as of Puri, page 3, Figure 1A, reproduced below.

    PNG
    media_image2.png
    517
    651
    media_image2.png
    Greyscale

The above-reproduced is a liposome. 
As to the lipid component for forming the liposome of claim 1, the matrix lipid in the above-reproduced structure reads on the required lipid component. 
As to the required destabilizing agent of claim 1, the wavelength-specific photosensitizer reads on the required destabilizing agent. 
Puri teaches the following photo-sensitive agents on page 7, relevant table reproduced below with annotation by the examiner.

    PNG
    media_image3.png
    820
    1542
    media_image3.png
    Greyscale

All of the above photosensitizing agents are understood to reads on the required destabilizing agents.
As to the required active agent of claim 1, the drugs & therapeutics in figure 1A of Pura reads on the required active agent.
As to claim 1, the examiner understands that, purely en arguendo and for the purposes of this ground of rejection only, that Puri teaches all of the required elements of the instant claims, but not in the same embodiment. As such, for the purposes of this ground of rejection, the examiner understands that while the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 1, the claim requires that the active agent is releasable from the liposome by exposure to high energy electromagnetic radiation. Puri is silent to this, as Puri is concerned with release of an active agent in the visible and infrared wavelengths, as of Puri, page 2, bottom paragraph. The visible and infrared wavelengths are not understood to be of sufficient energy to be “high energy electromagnetic radiation.” Nevertheless, the skilled artisan would have expected that the liposomes of Puri would have released their active agents upon exposure to high energy electromagnetic radiation. This is at least because, if low energy electromagnetic radiation is sufficient to rupture the liposomes of Puri to release their contents, as taught by Puri in view of Puri’s teaching of a “phototriggerable” liposome, the skilled artisan would have expected that high energy electromagnetic radiation would have also been sufficient to rupture the liposomes as more energy would have been expected to have resulted in greater liposome rupture. The discovery of a previously unappreciated property of a prior art composition (the prior art composition of Puri is the prior art composition), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). Also see MPEP 2112(V), 2112.01(I & II), and 2144(II).
As to claim 2, Puri teaches DPPC (dipalmitoyl phosphatidylcholine), which is a phospholipid, in combination with cholesterol, as of Puri, page 11, top paragraph, relevant text reproduced below.

    PNG
    media_image7.png
    134
    1392
    media_image7.png
    Greyscale

As to claims 4-6, Puri teaches the following as of page 7, Table 1, relevant text reproduced below.

    PNG
    media_image8.png
    157
    1346
    media_image8.png
    Greyscale

The nanogold in the above examples is understood to read on the required nanoparticle of claim 4, organic nanoparticle of claim 5, and gold nanoparticle of claim 6.
As to claims 7-8, Puri teaches verteporfin on page 7, Table 1, top line of table, reproduced below.

    PNG
    media_image9.png
    85
    1255
    media_image9.png
    Greyscale

As to claim 9, Puri teaches verteporfin and gold nanoparticles, as of Table 1 on page 7, albeit in separate embodiments. Nevertheless, the skilled artisan would have been motivated to have combined these ingredients together as they appear to be useful as photosensitizers for phototriggered release of active agent from a liposome. Combining prior art elements (e.g. the gold nanoparticles from one embodiment in Puri and the verteporfin from another embodiment in Puri) according to known methods to yield predictable results (phototriggered release of active agent from a liposome). See MPEP 2143, Exemplary Rationale A.
As to claims 10-12, Puri teaches doxorubicin, as of Puri, page 14, relevant text reproduced below.

    PNG
    media_image10.png
    465
    1410
    media_image10.png
    Greyscale

As to claim 14, Puri teaches the use of site-specific targeting ligands, as of Puri, page 2, section 1.1.
As to claims 16-17, the claims require that the active agent is releasable from the liposome by exposure to photons with energies of at least 6 MeV in claim 16, and specifies x-rays or gamma rays in claim 17. The examiner notes that the 6 MeV energy in claim 16 is well above the energies normally used in x-ray imaging, and is generally on par with the energies used in radiation therapy for cancer. Puri is silent to this, as Puri is concerned with release of an active agent in the visible and infrared wavelengths, as of Puri, page 2, bottom paragraph, which have energies orders of magnitude below the recited energy. Nevertheless, the skilled artisan would have expected that the liposomes of Puri would have released their active agents upon exposure to high energy electromagnetic radiation. This is at least because, if low energy electromagnetic radiation is sufficient to rupture the liposomes of Puri to release their contents, as taught by Puri in view of Puri’s teaching of a “phototriggerable” liposome, the skilled artisan would have expected that high energy electromagnetic radiation would have also been sufficient to rupture the liposomes as more energy would have been expected to have resulted in greater liposome rupture. The discovery of a previously unappreciated property of a prior art composition (the prior art composition of Puri is the prior art composition), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). Also see MPEP 2112(V), 2112.01(I & II), and 2144(II).

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (Pharmaceutics, Vol. 6, 2014, pages 1-25) in view of Puri et al. (US 2016/0136289 A1).
Puri et al. (Pharmaceutics, Vol. 6, 2014, pages 1-25) (hereafter referred to as Puri) is drawn to a liposome for phototriggered release of an active agent. See the rejection above over Puri by itself.
Puri does not teach delivery of siRNA as the active agent.
Puri et al. (US 2016/0136289 A1) (hereafter referred to as Blumenthal after the second inventor) is drawn to photocleavable liposomes for delivery of active agents, as of Blumenthal, title and abstract. See the rejection above over Blumenthal by itself. Blumenthal teaches siRNA as an active agent in paragraphs 0008, 0069, 0072, and 0091; siRNA is understood to be an antisense oligonucleotide.
Blumenthal does not teach gold or verteporfin.
It would have been prima facie obvious for one of ordinary skill in the art to have used the liposome of Puri to have delivered siRNA, as of Blumenthal. Puri is drawn to a liposome for delivery of active agents wherein the liposome undergoes triggered release in the presence of light. Puri teaches active agents in general, but does not specify siRNA. Blumenthal teaches that siRNA can be used as an active agent in a liposome that undergoes triggered release in the presence of light. As such, the skilled artisan would have been motivated to have included the siRNA of Blumenthal as the active agent in the composition of Puri for predictable delivery by the light triggered release taught by Puri with a reasonable expectation of success.
As to claim 13, the siRNA of Blumenthal reads on the required antisense oligonucleotide.
As to claim 15, Puri suggests active targeting on page 5, figure 2, but is silent as to the materials used for active targeting.
Blumenthal teaches the use of folate as a targeting ligand for tumor targeting in paragraph 0164.
It would have been prima facie obvious for one of ordinary skill in the art to have used the folate of Blumenthal as the targeting ligand in the composition of Puri. Puri is drawn to a liposomal composition for active targeting and photo-triggered release. However, Puri is silent as to the material used for active targeting. Blumenthal teaches that folate may be used for tumor targeting in paragraph 0164. As such, the skilled artisan would have been motivated to have used the folate of Blumenthal in the composition of Puri for predictable tumor targeting with a reasonable expectation of success.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (Pharmaceutics, Vol. 6, 2014, pages 1-25) in view of Puri et al. (US 2016/0136289 A1), the combination further in view of Gross et al. (Molecular Vision, Vol. 19, 2013, pages 54-61).
Puri is drawn to a liposome comprising lipids, an active agent, and a photosensitizer for phototriggerable release. Blumenthal is also drawn to a liposome for phototriggerable release. See the rejection above over Puri in view of Blumenthal. Blumenthal also teaches ocular administration in paragraph 0100.
Neither Puri nor Blumenthal teach DOTAP/DOPC.
Gross et al. (hereafter referred to as Gross) is drawn to administration of either paclitaxel (an anticancer agent) or verteporfin (a photodynamic agent) in cationic liposomes, as of Gross, page 54, title and abstract. Gross is drawn to treating choroidal neovascularization, as of Gross, page 54, title and abstract, which is a disease of the eyes. Gross teaches that the liposome is made from DOTAP and DOPC, as of Gross, page 55, right column, “Methods” section.
Gross does not appear to teach an active agent (e.g. paclitaxel) and a destabilizing agent (e.g. verteporfin) in the same embodiment.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the liposome of Puri in view of Blumenthal from DOTAP and DOPC. The combination of Puri in view of Blumenthal is drawn to a liposome for delivery of an active agent that entails the use of a destabilizing agent such as verteporfin or HPPH. Blumenthal suggests ocular administration in paragraph 0100. Gross is also drawn to delivery of a liposome comprising a destabilizing agent such as verteporfin, and teaches that DOTAP/DOPC is a useful lipid formulation for ocular administration. As such, the skilled artisan would have been motivated to have formulated the liposome of Puri in view of Blumenthal from DOTAP and DOPC for predictable ocular administration with a reasonable expectation of success.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612